Exhibit 99.1 EXECUTION VERSION SECURITIES TRANSFER AGREEMENT by and among GRAMERCY CAPITAL CORP. GKK CAPITAL LP SL GREEN OPERATING PARTNERSHIP, L.P. GKK MANAGER MEMBER CORP. and SL GREEN REALTY CORP. (solely for the purpose of Sections 2.6, 5.4, 5.5, 5.6, 6.3, 6.4, 6.5, 7.1, 7.2, 7.3, 7.4(a), 7.4(b), 7.4(d), 7.4(e), 7.5, 7.6 and 7.7 and Article VIII of this Agreement) with respect to all of the outstanding membership interests of GKK MANAGER LLC and certain Class B Limited Partnership Units of GKK CAPITAL LP Dated as of April 24, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 5 Section 1.1. Definitions. 5 ARTICLE II THE TRANSFERS; CLOSING 11 Section 2.1. Transfers 11 Section 2.2. Consideration. 12 Section 2.3. Closing 12 Section 2.4. Closing Deliveries by Parent 12 Section 2.5. Closing Deliveries by SLGOP and Manager Corp 13 Section 2.6. Termination 13 Section 2.7. Class B Distributions 13 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SLGOP, MANAGER CORP AND THE MANAGER 14 Section 3.1. Organization and Qualification. 14 Section 3.2. Authority; Non-Contravention; Approvals. 14 Section 3.3. The Manager Corp Owned Manager Interests, the SLGOP Owned Manager Interests, the SLGOP Owned Class B Units and the Manager Owned Class B Units. 15 Section 3.4. Capitalization 16 Section 3.5. Subsidiaries and Equity Investments 16 Section 3.6. Financial Statements 16 Section 3.7. Absence of Undisclosed Liabilities 16 Section 3.8. Intentionally Omitted. 16 Section 3.9. Books and Records 17 Section 3.10. Tax Matters. 17 Section 3.11. ERISA and Employee Benefits. 18 Section 3.12. Employment Matters. 19 Section 3.13. Labor Relations 19 Section 3.14. Absence of Litigation 20 Section 3.15. No Violation of Law 20 Section 3.16. Title to Assets; Encumbrances 20 Section 3.17. Sufficiency of Assets 20 Section 3.18. Insurance 20 Section 3.19. Contracts and Other Agreements. 21 Section 3.20. Intellectual Property. 22 Section 3.21. Real Property. 22 Section 3.22. Environmental Matters 23 Section 3.23. Bank Accounts 23 Section 3.24. Permits 23 Section 3.25. Powers of Attorney 23 Section 3.26. No Other Clients 23 Section 3.27. Transactions and Related Parties 23 Section 3.28. Brokers 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND THE OPERATING PARTNERSHIP 24 Section 4.1. Organization and Qualification of Parent and the Operating Partnership 24 Section 4.2. Authority; Non-Contravention; Approvals. 24 Section 4.3. Brokers 25 ARTICLE V COVENANTS 25 Section 5.1. Commercially Reasonable Efforts 25 Section 5.2. Use of Name 25 Section 5.3. Transfer Taxes 26 Section 5.4. Officers and Employees. 26 Section 5.5. Public Statements 26 Section 5.6. Confidentiality 27 Section 5.7. Management Agreement Acknowledgement 27 Section 5.8. Parent Equity Awards 27 Section 5.9. Certain Amendments 28 Section 5.10. D&O Insurance 28 Section 5.11. Obligations of American Financial Realty Trust 28 ARTICLE VI POST-CLOSING TAX MATTERS 28 Section 6.1. Covenants 28 Section 6.2. Cooperation on Tax Matters 28 Section 6.3. Tax Indemnity. 29 Section 6.4. Disputes 30 Section 6.5. Tax Returns. 30 ARTICLE VII SURVIVAL; INDEMNIFICATION 31 Section 7.1. Survival of Representations, Warranties, Covenants and Agreements. 31 Section 7.2. Indemnification of Parent 31 Section 7.3. Indemnification of SLG, SLGOP and Manager Corp 32 Section 7.4. Limitations. 32 Section 7.5. Method of Asserting Claims 33 Section 7.6. Subrogation; Insurance 34 Section 7.7. Exclusive Remedy 35 ARTICLE VIII MISCELLANEOUS 35 Section 8.1. Notices 35 Section 8.2. Entire Agreement 36 Section 8.3. Expenses 36 Section 8.4. Waiver 36 Section 8.5. Amendment 36 Section 8.6. No Third Party Beneficiary 36 Section 8.7. Assignment; Binding Effect 36 Section 8.8. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF TRIAL BY JURY. 36 Section 8.9. Specific Performance 37 Section 8.10. Invalid Provisions 37 Section 8.11. GOVERNING LAW 37 Section 8.12. Manager Disclosure Schedule 37 Section 8.13. Counterparts; Effectiveness 37 Section 8.14. Interpretation 38 Section 8.15. Parent Board Actions 38 EXHIBITS: A Form of Special Rights Agreement B Form of Special Servicing Agreement C Joint Press Release SECURITIES TRANSFER AGREEMENT THIS SECURITIES TRANSFER AGREEMENT, dated as of April 24, 2009 (this “Agreement” ), is made by and among Gramercy Capital Corp., a Maryland corporation (“Parent”), GKK Capital LP, a Delaware limited partnership (the “Operating Partnership”), SL Green Operating Partnership, L.P., a Delaware limited partnership (“SLGOP”), GKK Manager Member Corp., a Delaware corporation (“Manager Corp”), and, solely for the purpose of Sections 2.6, 5.4, 5.5, 5.6, 6.3, 6.4, 6.5, 7.1, 7.2, 7.3, 7.4(a), 7.4(b), 7.4(d), 7.4(e), 7.5, 7.6 and 7.7 and Article VIII of this Agreement, SL Green Realty Corp., a Maryland corporation (“SLG”). Capitalized terms used herein but not otherwise defined (including in the Recitals to this Agreement) shall have the meanings ascribed to such terms in Article I of this Agreement. RECITALS WHEREAS, (i)SLGOP owns 34.02% of the issued and outstanding membership interests (the “SLGOP Owned Manager Interests”) in GKK Manager LLC, a Delaware limited liability company (the “Manager”) and (ii)Manager Corp owns 65.98% of the issued and outstanding membership interests (the “Manager Corp Owned Manager Interests”) in the Manager; WHEREAS, (i) SLGOP is a limited partner of the Operating Partnership and owns 70.00 Class B Units (the “SLGOP Owned Class B Units”), representing 70.00% of the issued and outstanding ClassB Units and (ii) the Manager is a limited partner of the Operating Partnership and owns 30.00 Class B Units (the “Manager Owned Class B Units”), representing 30.00% of the issued and outstanding Class B Units; WHEREAS, Parent, the Operating Partnership and the Manager are parties to the Second Amended and Restated Management Agreement, dated as of October 27, 2008 (the “Management Agreement”), pursuant to which the Manager provides management, advisory and various other services to Parent and the Operating Partnership; WHEREAS, Parent and SLGOP are parties to and wish to terminate the Amended and Restated Origination Agreement, dated as of April19, 2006 (the “Origination Agreement” ), and Parent and SLGOP wish to enter into a Special Rights Agreement in the form attached hereto as Exhibit A (the “Special Rights Agreement”); WHEREAS, Parent, Gramercy Loan Services LLC and Green Loan Services, LLC wish to enter into an Special Servicing Agreement in the form attached hereto as Exhibit B(the “Special Servicing Agreement”); WHEREAS, the Operating Partnership, Parent, SLGOP and SLG are parties to and wish to terminate the Services Agreement, dated as of October 27, 2008 (the “Services Agreement” ), pursuant to which SLGOP and SLG provide certain consulting and other services to Parent and the Operating Partnership; WHEREAS, the Operating Partnership, Parent, SLGOP and the Manager are parties to an Agreement, dated as of December 30, 2008, pursuant to which, among other things, (i) the Manager paid to the Operating Partnership $2.75 million in cash simultaneously with the execution of such agreement and (ii) SLGOP transferred to Parent 1.9 million shares of Parent’s common stock, in full satisfaction of all potential obligations that the holders of Class B Units may have had to the Operating Partnership, and that the Operating Partnership may have had to the holders of Class B Units; and WHEREAS, the parties to this Agreement wish to provide for a transaction in which SLGOP and Manager Corp will assign, transfer, convey and deliver to the Operating Partnership all of the Manager Corp Owned Manager Interests, SLGOP Owned Manager Interests and the SLGOP Owned Class B Units, and in consideration therefor, Parent and the Operating Partnership will take the actions and pay the amounts set forth in this Agreement; NOW, THEREFORE, the parties agree as follows: ARTICLE I DEFINITIONS Section 1.1. Definitions. (a)As used in this Agreement, the following terms have the respective meanings indicated: “Affiliate” means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the Person specified.The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Business Day” means any day other than a Saturday, Sunday or any day on which banks located in the State of New York are authorized or required to be closed for the conduct of regular banking business. “Class B Units” means the Class B units of the Operating Partnership. “Closing” means the closing of the transactions contemplated by this Agreement. “Closing Date” means the date on which the Closing occurs. “Code” means the Internal Revenue Code of 1986, as amended. “Company Plan” means a Plan that the Manager or any ERISA Affiliate sponsors, maintains, has any obligation to contribute to, has or may have Liability under or is otherwise a party to, or which otherwise provides benefits for employees, former employees, independent contractors or former independent contractors (or their dependents and beneficiaries) who provide or provided services primarily to the Manager; provided, that Company Plan shall not include any Plan sponsored or maintained by Parent or the Operating Partnership, or any Plan to which Parent or the Operating Partnership is a party. “Encumbrances” means any and all liens, charges, security interests, mortgages, pledges, options, preemptive rights, rights of first refusal or first offer, proxies, levies, voting trusts or agreements, or other adverse claims or restrictions on title or transfer of any nature whatsoever, but excluding non-exclusive licenses of
